Case 8:20-cv-02936-CEH-CPT Document 39 Filed 03/26/21 Page 1 of 2 PageID 240




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

TODD SMITH,

      Plaintiff,

v.                                                    Case No: 8:20-cv-2936-CEH-CPT

AUTOMATIC DATA PROCESSING,
INC. and CORELOGIC
BACKGROUND DATA, LLC,

      Defendants.
___________________________________/

                                       ORDER

      This cause comes before the Court on review of the file. Plaintiff has not filed a

Case Management Report as required by the Local Rules and as ordered by the Court.

See Docs. 27, 32. Although Plaintiff is no longer represented by counsel, the Court

advises Plaintiff that pro se litigants are subject to the same law and rules as litigants

who are represented by counsel, including the Federal Rules of Civil Procedure and

the Local Rules of the United States District Court for the Middle District of Florida.1

Jablonski v. Travelers Companies, Inc., No. 2:15-CV-365-FTM-38CM, 2016 WL 614655,

at *2 (M.D. Fla. Feb. 16, 2016) (citing Moon v. Newsome, 863 F.2d 835, 837 (11th Cir.

1989)). The form for the Case Management Report may be found in the Local Rules.

      Accordingly, it is hereby ORDERED:



1
 The Federal Rules of Civil Procedure and the Middle District of Florida Local Rules can
be found on the Court’s website. https://www.flmd.uscourts.gov/
Case 8:20-cv-02936-CEH-CPT Document 39 Filed 03/26/21 Page 2 of 2 PageID 241




      1.     Plaintiff is directed to confer with counsel for Defendants and file a Case

Management Report by April 16, 2021. The failure to timely file a Case Management

Report will result in dismissal without prejudice of this action without further notice.

      DONE AND ORDERED in Tampa, Florida on March 26, 2021.




COPIES TO:
COUNSEL OF RECORD AND UNREPRESENTED PARTIES, IF ANY




                                           2
